Citation Nr: 1738327	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-47 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder condition.

2. Entitlement to service connection for a bilateral elbow condition.

3. Entitlement to service connection for a low back injury.

4. Entitlement to service connection for hearing loss.

5. Entitlement to service connection for a sleep disorder, to include sleep apnea.

6. Entitlement to service connection for restless leg syndrome, to include as due to a sleep disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to August 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Waco, Texas RO subsequently acquired jurisdiction.

In July 2011 and May 2014, the Board remanded this matter for the scheduling of a Board hearing.  A Board videoconference hearing was held in April 2017 before the undersigned veterans law judge (VLJ), and a transcript of the hearing is of record.

In April 2016, the Veteran submitted additional medical evidence and a waiver of initial RO consideration of the evidence.  The evidence is accepted for inclusion in the current appeal.

The paperless record of Virtual VA and the Veterans Benefits Management System 585(VBMS) has been reviewed.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain a medical opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).  The Veteran has not been scheduled for a VA medical examination with respect to the issues on appeal.  Upon review of the record, and as explained below, the Board will remand for the scheduling of VA medical examinations to address the likelihood that the alleged current disabilities of the Veteran were incurred or aggravated during active duty or by service-connected disability.

VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West  2014); 38 C.F.R. § 3.159(c)(4) (2016).  The third factor has been held to have a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's primary specialty was A/C maintenance equipment mechanic.  See DD Form 214.  The Veteran did not serve in combat.

The Veteran, as a layperson, is generally competent to report observable symptoms that come to him through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board must determine on a case by case basis whether a veteran's disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Bilateral shoulder condition.  An April 2017 VA treatment record made an assessment of chronic shoulder pain.  Imaging from April 2016 showed moderate acromioclavicular arthropathy and moderate osteoarthritis.  The Veteran states that his shoulders "crunch" and "pop" whenever he lifts something over his head, and that his current shoulder symptoms began during service in approximately 1995 when he was doing weight training.  See transcript of March 2010 RO hearing.  He also dates his shoulder disability to certain exercises and carrying of equipment during boot camp.  See transcript of April 2017 Board hearing.  The separation examination of April 2001 notes the Veteran's report of episodic bilateral shoulder pain.  Upon evaluation, the Veteran was found to be normal with respect to "spine, other musculoskeletal" and "upper extremities (strength, range of motion)."  See separation examination report of April 2001.  A lay statement of a friend attests to the fact that the Veteran experiences shoulder pain.  See April 2017 statement of E.  H.

Bilateral elbow condition.  The Veteran reports current symptoms relating to both elbows.  See transcript of March 2010 RO hearing; transcript of April 2017 Board hearing.  VA treatment records of May 2008 and June 2008 note a medical history of tendonitis of the right elbow and bursitis.  The Veteran alleges that he initially injured his elbows during service when climbing ropes in boot camp.  From that point on, he states, the pain in his elbows was aggravated by any physical exertion requiring him to pull.  See transcript of March 2010 RO hearing.   During his separation examination of April 2001, the Veteran reported having tennis elbow in both elbows.  Upon evaluation, he was found to be normal with respect to upper extremities (strength, range of motion).  See separation examination report of April 2001.  A lay statement of a friend attests to the fact that the Veteran experiences elbow pain.  See April 2017 statement of E. H.

Low back injury.  An April 2017 VA treatment record made an assessment of chronic back pain.  The Veteran alleges current persistent pain that starts at the center of his back and radiates to the tailbone.  He maintains that the disability began in service during boot camp and Marine combat training, when he carried up to 120 pounds of gear.  He also believes he injured his back from carrying five-foot cylinders up stairs.  He also refers to an in-service incident in which he allegedly injured his back when he and others lifted an eight-foot toolbox that weighed approximately 3000 pounds.  See transcript of March 2010 RO hearing; transcript of April 2017 Board hearing.  During his separation examination of April 2001, the Veteran reported experiencing periodic low back pain.  Upon evaluation, the Veteran was found to be normal with respect to "spine, other musculoskeletal" and upper extremities (strength, range of motion).  See separation examination report of April 2001.  A lay statement of a friend attests to the fact that the Veteran experiences back pain.  See April 2017 statement of E. H.  A lay statement of a firearms and self-defense instructor who has taught the Veteran also attests to the Veteran's current back injury.  See April 2017 statement of J. P.

Bilateral hearing loss.  The Veteran alleges a current bilateral hearing loss dating from in-service hearing loss caused by exposure to the loud noise of live gunfire, simulated artillery barrages, and grenades during boot camp and Marine combat training.  He also reports hearing damage during service caused by constantly working with large diesel engines with no mufflers.  See transcript of March 2010 RO hearing; transcript of April 2017 Board hearing.

The Veteran's entrance examination of April 1990 showed the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
0
5
20
5
LEFT
30
10
20
20
35

During his separation examination of April 2001, the Veteran denied hearing loss.



The audiological results of the Veteran's separation examination were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
5
LEFT
15
10
20
20
20

The absence of in-service evidence of a hearing disability is not always fatal to a service-connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A grant of service connection for hearing loss may be based on a current hearing-loss disability meeting the requirements of 38 C.F.R. § 3.385, acoustic trauma due to significant noise exposure in service, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran is competent to report his exposure to loud noise during service and his experienced symptoms of hearing loss during and following service.

Sleep disorder, to include sleep apnea.  A November 2015 treatment record of Dr. J. K. diagnosed obstructive sleep apnea on the basis of a sleep study.  A November 2015 treatment record of Dr. R. C. notes an impression of obstructive sleep apnea.  The Veteran reports a current sleep disorder characterized by an inability to fall asleep or stay asleep.  He states that, as soon as he begins to fall asleep, he feels an overwhelming compulsion to move his legs, and he wakes as a result.  See transcript of March 2010 RO hearing.  The Veteran alleges that his sleep disorder began in approximately 1997, when he could not fall asleep or stay asleep.  See transcript of March 2010 RO hearing; transcript of April 2017 Board hearing.

Restless leg syndrome.  The Veteran reports bilateral "restless leg syndrome" as a current disability.  See transcript of March 2010 RO hearing; VA treatment record of June 2008; Veteran's statement of April 2017.  Assessments of restless leg syndrome are made in VA treatment records of May 2008, September 2011, and April 2017.  The Veteran states that the disability began during service in approximately 1997 at the same time that his sleep disorder first manifested.  He alleges that his restless leg syndrome "overlaps" with the sleep disorder and that each disorder makes the other worse.  See transcript of March 2010 RO hearing.  The problem began, he alleges, when he would feel that he had to move himself when falling asleep.  This feeling would cause him to move his legs, would awaken him, and prevented him from falling asleep.  He maintains that he reported the problem to his flight surgeon and was told that he had muscle spasms and not restless leg syndrome.  The condition, he states, continued during service and became worse. See transcript of March 2010 RO hearing.  At his separation examination in April 2001, the Veteran denied nerve injury, epilepsy, or seizure and did not report restless leg syndrome.  Upon evaluation, the Veteran was found to be normal with respect to the neurologic system and the feet and lower extremities (strength, range of motion).  See separation examination report of April 2001.  The Veteran reports that a VA neurologist told him in approximately 2008 or 2009 that his restless leg syndrome started during his service.  See transcript of March 2010 RO hearing.  A November 2015 treatment record of Dr. J. K. diagnosed obstructive sleep apnea and states that the Veteran "also could very possibly have concomitant restless legs syndrome."

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the remanded claims.

2. Then schedule the Veteran for appropriate VA medical examinations with qualified medical examiners with respect to the remanded claims for service connection for a bilateral shoulder condition, a bilateral elbow condition, a low back injury, bilateral hearing loss, a sleep disorder to include obstructive sleep apnea, and restless leg syndrome.  The claims file must be made available for review by the examiners.  All indicated tests must be performed, and all findings reported in detail.

The examiners are requested to set forth the appropriate diagnoses for the claimed disabilities and to opine as to whether it is at least as likely than as not (that is, a 50 percent probability or greater) that any claimed disorder (found at any time since the filing of the Veteran's claim in May 2008, even if now resolved) is related to the Veteran's active service or to a service-connected disability.

If it is determined that a current disability is at least as likely as not aggravated by a service-connected disability, the examiner should quantify the degree of aggravation; the examiner should identify the baseline level of severity prior to the onset of the aggravation, or by the earliest medical evidence at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

If there is a medical basis to support or doubt the Veteran's account of the onset and history of any experienced symptoms, the examiner(s) should provide a reasoned explanation.

A rationale for all opinions expressed must be set forth in the examination report(s).

3. Review the claims file to ensure that all of the foregoing development is completed to the extent possible, and arrange for any additional development deemed warranted.

4. Thereafter, readjudicate the Veteran's claims.  If any sought benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




